                      Case 3:19-cv-01263-MMA-BGS Document 1 Filed 07/09/19 PageID.1 Page 1 of 14



                       1   HOGAN LOVELLS US LLP
                           Michael L. Turrill (Bar No. 185263)
                       2   Laura M. Groen (Bar No. 294719)
                           1999 Avenue of the Stars, Suite 1400
                       3   Los Angeles, California 90067
                           Telephone: (310) 785-4600
                       4   Facsimile: (310) 785-4601
                           michael.turrill@hoganlovells.com
                       5   laura.groen@hoganlovells.com
                       6   Attorneys for Petitioner
                           Pacer Construction Holdings Corporation
                       7
                       8                          UNITED STATES DISTRICT COURT
                       9                       SOUTHERN DISTRICT OF CALIFORNIA
                      10
                      11   PACER CONSTRUCTION                                     '19CV1263 MMA BGS
                                                                       Case No. ______________
                           HOLDINGS CORPORATION,
                      12
                                            Petitioner,
                      13                                               PETITION TO CONFIRM
                           v.                                          ARBITRATION AWARD AND FOR
                      14                                               ENTRY OF JUDGMENT;
                           RICHARD PELLETIER and                       MEMORANDUM OF POINTS AND
                      15   RICHARD PELLETIER HOLDINGS                  AUTHORITIES; DECLARATION
                           INC.,                                       OF DANIEL E. GONZALEZ IN
                      16                                               SUPPORT THEREOF
                                            Respondents.
                      17
                      18         Petitioner Pacer Construction Holdings Corporation (“Pacer” or the
                      19   “Petitioner”), by and through its attorneys, hereby respectfully petitions the Court
                      20   as follows:
                      21                          NATURE OF THE PROCEEDINGS
                      22         1.      This is a petition pursuant to the Convention on the Recognition and
                      23   Enforcement of Arbitral Awards, 9 U.S.C. § 207, requesting that the Court
                      24   (i) confirm and enforce the March 13, 2019 and May 22, 2019 arbitration awards
                      25   (the “Awards”) issued by an arbitral tribunal (“Tribunal”) in the arbitration between
                      26   the Petitioner and the Respondents, Richard Pelletier (“Pelletier”) and Richard
                      27   Pelletier Holdings Inc. (“Pelletier Holdings”) (together, “Respondents”) (the
                      28   “Arbitration”), (ii) issue a judgment in the Petitioner’s favor against the
H OGAN L OVEL LS US
       LLP
                           PETITION TO CONFIRM ARBITRATION
  ATTO RNEY S AT LAW
                                                                     -1-              CASE NO. ______________________
     LOS A NG EL ES        AWARD AND FOR ENTRY OF JUDGMENT
                      Case 3:19-cv-01263-MMA-BGS Document 1 Filed 07/09/19 PageID.2 Page 2 of 14



                       1   Respondents as provided for in the Awards; (iii) award the Petitioner the costs of
                       2   this confirmation proceeding; and (iv) retain jurisdiction over this matter until such
                       3   time as the Respondents have fully complied with the Awards.
                       4                                         PARTIES
                       5         2.     The Petitioner, Pacer, is a corporation organized under the laws of the
                       6   Province of Alberta, Canada, with its principal place of business in Calgary,
                       7   Alberta. Pacer is a construction company, in the business of, among other things,
                       8   providing construction and other services for oil and gas exploration and production
                       9   companies in Alberta and elsewhere.
                      10         3.     Petitioner is informed and believes, and on that basis alleges, that
                      11   Respondent Pelletier Holdings is a corporation organized under the laws of the
                      12   province of Alberta, Canada, with its principal place of business in Alberta,
                      13   Canada. Richard Pelletier is the sole director and shareholder of Pelletier Holdings.
                      14   Upon information and belief, Pelletier Holdings is the alter ego of Richard Pelletier,
                      15   who uses Pelletier Holdings as nothing more than a shell entity to attempt to
                      16   insulate himself from personal liability. Petitioner is further informed and believes
                      17   that there exists such a unity of interest, that their separate existence has ceased to
                      18   exist and it would result in injustice to treat Richard Pelletier, on the one hand, and
                      19   Pelletier Holdings, on the other hand, as separate actors.
                      20         4.     Petitioner is informed and believes, and on that basis alleges, that
                      21   Respondent Richard Pelletier resides in the Cayman Islands. Prior to residing in the
                      22   Cayman Islands, and during the time period relevant to the underlying Arbitration,
                      23   Pelletier resided in Calgary, Alberta.
                      24                             JURISDICTION AND VENUE
                      25         5.     Petitioner’s right to confirm the Awards arises under the Convention
                      26   on the Recognition and Enforcement of Foreign Arbitral Awards (the “New York
                      27   Convention”), implemented in Chapter 2 of the Federal Arbitration Act (the
                      28   “FAA”), 9 U.S.C. § 201, et seq.
H OGAN L OVEL LS US
       LLP
                           PETITION TO CONFIRM ARBITRATION
  ATTO RNEY S AT LAW
                                                                     -2-              CASE NO. ______________________
     LOS A NG EL ES        AWARD AND FOR ENTRY OF JUDGMENT
                      Case 3:19-cv-01263-MMA-BGS Document 1 Filed 07/09/19 PageID.3 Page 3 of 14



                       1         6.     This Court has original subject matter jurisdiction over this action
                       2   under 9 U.S.C. § 203, because the Petitioner is seeking confirmation of an arbitral
                       3   award under a proceeding governed by the New York Convention.
                       4         7.     This Court has personal jurisdiction over the Respondents as Petitioner
                       5   intends to effect personal service on Respondents in the State of California and
                       6   because, on information and belief, Pelletier holds and otherwise controls real
                       7   property in San Diego County, and owns a club membership at The Bridges at
                       8   Rancho Santa Fe.
                       9         8.     Venue in this Court is proper under 9 U.S.C. § 204 and 28 U.S.C.
                      10   § 1391(b) in that this is a proceeding arising under the New York Convention and
                      11   the Respondents are subject to this Court’s personal jurisdiction.
                      12                              FACTUAL BACKGROUND
                      13         A.     Share Purchase Agreement
                      14         9.     The dispute underlying the Awards relates to Respondents’ (along with
                      15   other co-respondents in the Arbitration) sale of Pacer and its related entities to
                      16   MasTec, Inc. (parent corporation of Pacer and one of the co-claimants in the
                      17   Arbitration). Specifically, on June 24, 2014, MasTec Inc. and its wholly owned
                      18   subsidiary entered into a share purchase agreement (the “SPA”) with Pelletier and
                      19   Pelletier Holdings, as well as Pelletier’s business partners, Don Taylor and John
                      20   Simpson, and their respective holding companies, Resman Holdings Ltd. and
                      21   592652 Alberta Ltd. (“Co-Respondents in the Arbitration”) (collectively, “Sellers”).
                      22   Through the SPA, MasTec acquired Pacer and its wholly owned subsidiaries and
                      23   various equity investments from the Sellers.
                      24         10.    Following the acquisition, a dispute arose between the parties
                      25   concerning the parties’ respective rights and obligations under the SPA, including a
                      26   dispute regarding certain alleged breaches or inaccuracies of representations and
                      27   warranties by Sellers (including Respondents).
                      28   //
H OGAN L OVEL LS US
       LLP
                           PETITION TO CONFIRM ARBITRATION
  ATTO RNEY S AT LAW
                                                                     -3-             CASE NO. ______________________
     LOS A NG EL ES        AWARD AND FOR ENTRY OF JUDGMENT
                      Case 3:19-cv-01263-MMA-BGS Document 1 Filed 07/09/19 PageID.4 Page 4 of 14



                       1         B.      The Arbitration
                       2         11.     On March 14, 2016, Pacer and the other co-claimants (including
                       3   MasTec) and the Sellers entered into an arbitration agreement (“Arbitration
                       4   Agreement”) pursuant to which the parties submitted their disputes to arbitration.
                       5   The Arbitration Agreement is attached as Exhibit A to the concurrently filed
                       6   Declaration of Daniel E. González (“González Decl.”) (and incorporated herein by
                       7   reference).
                       8         12.     The Arbitration was governed by the International Commercial
                       9   Arbitration Act, RSA 2000, c.i-5 (Alberta) (the “Act”) and the laws of Alberta,
                      10   Canada, and it is valid and enforceable according to the laws of Alberta.
                      11         13.     By an appointment and remuneration agreement dated March 14,
                      12   2016, the parties confirmed the appointments of Messrs. J. Brian Casey, Frank R.
                      13   Foran, Q.C., and Gerald W. Ghikas, Q.C., as arbitrators, who in turn confirmed
                      14   their acceptances of the appointments as arbitrators. A copy of the March 14, 2016
                      15   Appointment and Remuneration Agreement and the March 14, 2016
                      16   Acknowledgment and Consent Agreement are attached to the González Decl. as
                      17   Exhibit B and Exhibit C (respectively, and are incorporated herein by reference).
                      18   Pursuant to an amended appointment and remuneration agreement dated September
                      19   19, 2017, the Honorable Neil C. Wittmann, Q.C., replaced Mr. Foran as an
                      20   arbitrator. A copy of the September 19, 2017 Appointment and Remuneration
                      21   Agreement is attached to the González Decl. as Exhibit D (and incorporated herein
                      22   by reference). The jurisdiction of the Tribunal is set out in detail throughout the
                      23   relevant parts of the Arbitration Agreement (including clauses 10 and 14) and
                      24   further clarified in a joint letter of the parties dated July 2, 2018, attached to the
                      25   González Decl. as Exhibit E (and incorporated herein by reference).
                      26         C.      The Awards
                      27         14.     After approximately four months of deliberations, on March 13, 2019,
                      28   the Tribunal delivered a partial final award (“First Award”) in favor of Petitioner.
H OGAN L OVEL LS US
       LLP
                           PETITION TO CONFIRM ARBITRATION
  ATTO RNEY S AT LAW
                                                                      -4-              CASE NO. ______________________
     LOS A NG EL ES        AWARD AND FOR ENTRY OF JUDGMENT
                      Case 3:19-cv-01263-MMA-BGS Document 1 Filed 07/09/19 PageID.5 Page 5 of 14



                       1   The Award was issued in English, the language of the Arbitration. The First
                       2   Award, a copy of which is attached to the González Decl. as Exhibit F (and
                       3   incorporated herein by reference), provides, in relevant part, that:
                       4                Pursuant to the SPA, the Petitioner is entitled to a purchase price
                       5                  adjustment in the net amount of CAD $12,170,394 (the “Purchase
                       6                  Price Adjustment Amount”).
                       7                The respondents in the Arbitration must indemnify the Petitioner in
                       8                  accordance with the SPA for losses suffered as a result of the
                       9                  inaccuracy of certain representations contained in the SPA, in the
                      10                  amounts of:
                      11                     i. CAD $48,019,571 (the “Principal Indemnity Amount”); and
                      12                     ii. an additional amount in respect of pre-Award interest (the
                      13                           “Interest Amount”).
                      14                Of the total of the Purchase Price Adjustment Amount and the
                      15                  Principal Indemnity Amount (CAD $60,189,965), Pelletier is jointly
                      16                  and severally liable with Pelletier Holdings to pay Petitioner the sum
                      17                  of CAD $55,775,277.50.
                      18                The Tribunal expressly reserved its jurisdiction to calculate the Interest
                      19                  Amount and make monetary awards for the payment of the Interest
                      20                  Amount and reserved its jurisdiction to decide all matters relating to
                      21                  costs.
                      22                Except for any matters concerning which the Arbitral Tribunal
                      23                  expressly reserved its jurisdiction, all other claims were dismissed.
                      24         15.      On April 5, 2019, the Tribunal issued an award for interest, a copy of
                      25   which is attached to the González Decl. as Exhibit G (and incorporated herein by
                      26   reference), and then issued a corrected interest award on May 22, 2019 (“Corrected
                      27   Interest Award”), a copy of which is attached to the González Decl. as Exhibit H
                      28
H OGAN L OVEL LS US
       LLP
                           PETITION TO CONFIRM ARBITRATION
  ATTO RNEY S AT LAW
                                                                         -5-          CASE NO. ______________________
     LOS A NG EL ES        AWARD AND FOR ENTRY OF JUDGMENT
                      Case 3:19-cv-01263-MMA-BGS Document 1 Filed 07/09/19 PageID.6 Page 6 of 14



                       1   (and incorporated herein by reference). The Corrected Interest Award provides, in
                       2   relevant part:
                       3                    In addition to the amounts stated to be payable in the First Award,
                       4                      Respondents are jointly and severally liable to pay to Petitioner the
                       5                      sum of CAD $6,058,467.
                       6             16.      The period for appealing against the First Award expired on April 13,
                       7   2019. The period for appealing the Corrected Interest Award expired June 21,
                       8   2019. Neither Respondents nor the Co-Respondents in the Arbitration appealed.
                       9   The First Award and Corrected Interest Award (together, the “Awards”) are
                      10   therefore now final and binding. The amounts awarded are now due and payable.1
                      11             17.      No proceedings have been commenced in Alberta for the purpose of
                      12   correcting or interpreting the Awards or to contest the validity of the Awards.
                      13             18.      Following payments made by Co-Respondents in the Arbitration, the
                      14   current amount outstanding and payable by Respondents Pelletier and Pelletier
                      15   Holdings under the First Award is CAD $23,928,767.50, and CAD $2,564,555.00
                      16   under the Corrected Interest Award. In total, Respondents owe Petitioner CAD
                      17   $26,493,322.50 under the Awards.
                      18             19.      To date, Respondents have failed to pay any amount pursuant to the
                      19   Awards.
                      20             20.      As demonstrated by the accompanying Memorandum of Points and
                      21   Authorities, confirmation of the Awards is appropriate and no grounds exists under
                      22   Article V of the New York Convention, to vacate or otherwise refuse confirmation
                      23   of the Awards.
                      24       ///
                      25       ///
                      26
                           1
                             On June 25, 2019, in addition to the First Award and the Corrected Interest Award, the Tribunal awarded
                      27   Petitioner costs in the amount of CAD $15,000,000 (“Costs Award”). Under the Costs Award,
                           Respondents are jointly and severally liable to pay Petitioner CAD $15,000,000. Petitioner is not
                      28   currently seeking recognition of the Cost Award, which is not yet final and binding. A copy of the Cost
H OGAN L OVEL LS US        Award, for the Court’s reference, is attached to the González Decl. as Exhibit I.
       LLP
                           PETITION TO CONFIRM ARBITRATION
  ATTO RNEY S AT LAW
                                                                             -6-                 CASE NO. ______________________
     LOS A NG EL ES        AWARD AND FOR ENTRY OF JUDGMENT
                      Case 3:19-cv-01263-MMA-BGS Document 1 Filed 07/09/19 PageID.7 Page 7 of 14



                       1        WHEREFORE, Petitioner moves for an order:
                       2        A.      Confirming the Awards against Respondents;
                       3        B.      Awarding Petitioner damages in the amount of CAD $26,493,322.50;
                       4        C.      Awarding Petitioner costs accrued in bringing this action for
                       5                confirmation;
                       6        D.      Maintaining this Court’s jurisdiction over this matter until such a time
                       7                as Respondents have fully complied with the Awards; and
                       8        E.      Awarding Petitioner such other and further relief as may be just,
                       9                proper, and necessary in conformity with the Awards.
                      10
                           Dated:    July 9, 2019               Respectfully submitted by,
                      11
                                                                HOGAN LOVELLS US LLP
                      12
                      13
                      14                                        By: s/Michael L. Turrill
                                                                   MICHAEL L. TURRILL
                      15                                           LAURA M. GROEN
                      16                                            Attorneys for Petitioner
                                                                    Pacer Construction Holdings Corp.
                      17
                                                                    Email: michael.turrill@hoganlovells.com
                      18                                                   laura.groen@hoganlovells.com
                      19
                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28
H OGAN L OVEL LS US
       LLP
                           PETITION TO CONFIRM ARBITRATION
  ATTO RNEY S AT LAW
                                                                    -7-             CASE NO. ______________________
     LOS A NG EL ES        AWARD AND FOR ENTRY OF JUDGMENT
                      Case 3:19-cv-01263-MMA-BGS Document 1 Filed 07/09/19 PageID.8 Page 8 of 14



                       1                MEMORANDUM OF POINTS AND AUTHORITIES
                       2         Pursuant to 9 U.S.C. § 207, the Petitioner, Pacer Construction Holdings
                       3   Corporation (“Pacer” or the “Petitioner”), hereby submits this Memorandum of
                       4   Points and Authorities in support of its Petition to Confirm Arbitration Award and
                       5   for Entry of Judgment and respectfully requests that the Court: (i) confirm and
                       6   enforce the March 13, 2019 and May 22, 2019 arbitration awards (the “Awards”)
                       7   issued by an arbitral tribunal (“Tribunal”) in the arbitration between the Petitioner
                       8   and the Respondents, Richard Pelletier (“Pelletier”) and Richard Pelletier Holdings
                       9   Inc. (“Pelletier Holdings”) (together, “Respondents”) (the “Arbitration”); (ii) enter
                      10   judgment in the Petitioner’s favor against the Respondents as provided for in the
                      11   Awards; (iii) award the Petitioner the costs of this confirmation proceeding; and
                      12   (iv) retain jurisdiction over this matter until such time as the Respondents have
                      13   fully complied with the Awards.
                      14   I.    FACTUAL BACKGROUND
                      15         A.     Share Purchase Agreement
                      16         The dispute underlying the Awards relates to Respondents’ (along with other
                      17   co-respondents in the Arbitration) sale of Pacer and its related entities to MasTec,
                      18   Inc. (parent corporation of Pacer and one of the co-claimants in the Arbitration).
                      19   Specifically, on June 24, 2014, MasTec, Inc. and its wholly owned subsidiary
                      20   entered into a share purchase agreement (the “SPA”) with Pelletier and Pelletier
                      21   Holdings, as well as Pelletier’s business partners, Don Taylor and John Simpson,
                      22   and their respective holding companies, Resman Holdings Ltd. and 592652 Alberta
                      23   Ltd. (“Co-Respondents in the Arbitration”) (collectively, “Sellers”). Through the
                      24   SPA, MasTec acquired Pacer and its wholly owned subsidiaries and various equity
                      25   investments from the Sellers.
                      26         Following the acquisition, a dispute arose between the parties concerning the
                      27   parties’ respective rights and obligations under the SPA, including a dispute
                      28
H OGAN L OVEL LS US
       LLP
  ATTO RNEY S AT LAW       PETITION TO CONFIRM ARBITRATION
     LOS A NG EL ES                                                 -8-              CASE NO. ______________________
                           AWARD AND FOR ENTRY OF JUDGMENT
                      Case 3:19-cv-01263-MMA-BGS Document 1 Filed 07/09/19 PageID.9 Page 9 of 14



                       1   regarding certain alleged breaches or inaccuracies of representations and warranties
                       2   by Sellers (including Respondents).
                       3             B.    The Arbitration
                       4             On March 14, 2016, Pacer and the other co-claimants (including MasTec)
                       5   and the Sellers entered into an arbitration agreement (“Arbitration Agreement”)
                       6   pursuant to which the parties submitted their disputes to arbitration. See
                       7   Declaration of Daniel González (“González Decl.”) Ex. A (Arbitration Agreement).
                       8             The Arbitration was governed by the International Commercial Arbitration
                       9   Act, RSA 2000, c.i-5 (Alberta) (the “Act”) and the laws of Alberta, Canada, and it
                      10   is valid and enforceable according to the laws of Alberta.
                      11             By an appointment and remuneration agreement dated March 14, 2016, the
                      12   parties confirmed the appointments of Messrs. J. Brian Casey, Frank R. Foran,
                      13   Q.C., and Gerald W. Ghikas, Q.C., as arbitrators, who in turn confirmed their
                      14   acceptances of the appointments as arbitrators. See González Decl. Exs. B
                      15   (3/14/2016 Appointment and Remuneration Agreement) and C (3/14/2016
                      16   Acknowledgment and Consent Agreement). Pursuant to an amended appointment
                      17   and remuneration agreement dated September 19, 2017, the Honorable Neil C.
                      18   Wittmann, Q.C., replaced Mr. Foran as an arbitrator. See González Decl. Ex. D
                      19   (9/19/2017 Appointment and Remuneration Agreement). The jurisdiction of the
                      20   Tribunal is set out in detail throughout the relevant parts of the Arbitration
                      21   Agreement (including clauses 10 and 14) and further clarified in a joint letter of the
                      22   parties dated July 2, 2018. See González Decl. Ex. E (7/2/2018 Joint Letter).
                      23             The Arbitration lasted approximately 32 months. The parties submitted
                      24   substantial factual and expert evidence. Respondents submitted both written
                      25   evidence and oral testimony (the latter during pre-hearing witness questioning and
                      26   again during a three-week evidentiary hearing held in Calgary in June 2018).
                      27   Respondents also submitted pre-hearing written submissions and post-hearing
                      28   briefs.
H OGAN L OVEL LS US
       LLP
  ATTO RNEY S AT LAW       PETITION TO CONFIRM ARBITRATION
     LOS A NG EL ES                                                  -9-             CASE NO. ______________________
                           AWARD AND FOR ENTRY OF JUDGMENT
                 Case 3:19-cv-01263-MMA-BGS Document 1 Filed 07/09/19 PageID.10 Page 10 of 14



                       1         Throughout the Arbitration Respondents and the Co-Respondents in the
                       2   Arbitration were represented by the well-known law-firm Norton Rose Fulbright
                       3   Canada LLP.
                       4         C.      The Awards
                       5         After approximately four months of deliberations, on March 13, 2019, the
                       6   Tribunal delivered a partial final award (“First Award”) in favor of Petitioner. The
                       7   Award was issued in English, the language of the Arbitration. A certified copy of
                       8   the First Award provides in relevant part, that:
                       9               Pursuant to the SPA, the Petitioner is entitled to a purchase price
                      10                 adjustment in the net amount of CAD $12,170,394 (the “Purchase
                      11                 Price Adjustment Amount”).
                      12               The respondents in the Arbitration must indemnify the Petitioner in
                      13                 accordance with the SPA for losses suffered as a result of the
                      14                 inaccuracy of certain representations contained in the SPA, in the
                      15                 amounts of:
                      16                    o CAD $48,019,571 (the “Principal Indemnity Amount”); and
                      17                    o an additional amount in respect of pre-Award interest (the
                      18                          “Interest Amount”).
                      19               Of the total of the Purchase Price Adjustment Amount and the
                      20                 Principal Indemnity Amount (CAD $60,189,965), Pelletier is jointly
                      21                 and severally liable with Pelletier Holdings to pay Petitioner the sum
                      22                 of CAD $55,775,277.50.
                      23               The Tribunal expressly reserved its jurisdiction to calculate the Interest
                      24                 Amount and make monetary awards for the payment of the Interest
                      25                 Amount and reserved its jurisdiction to decide all matters relating to
                      26                 costs.
                      27               Except for any matters concerning which the Arbitral Tribunal
                      28                 expressly reserved its jurisdiction, all other claims were dismissed.
H OGAN L OVEL LS US
       LLP
  ATTO RNEY S AT LAW       PETITION TO CONFIRM ARBITRATION
     LOS A NG EL ES                                                     - 10 -       CASE NO. ______________________
                           AWARD AND FOR ENTRY OF JUDGMENT
                 Case 3:19-cv-01263-MMA-BGS Document 1 Filed 07/09/19 PageID.11 Page 11 of 14



                       1   See González Decl. Ex. F (3/13/2019 Award).
                       2           On April 5, 2019, the Tribunal issued an award for interest, and then issued a
                       3   corrected interest award on May 22, 2019 (“Corrected Interest Award”). See
                       4   González Decl. Exs. G (4/5/2019 Interest Award), H (5/22/2019 Corrected Interest
                       5   Award). The Corrected Interest Award provides, in relevant part:
                       6                In addition to the amounts stated to be payable in the First Award,
                       7                   Respondents are jointly and severally liable to pay to Petitioner the
                       8                   sum of CAD $6,058,467.
                       9           The period for appealing against the First Award expired on April 13, 2019.
                      10   The period for appealing the Corrected Interest Award expired June 21, 2019.
                      11   Neither Respondents nor the Co-Respondents to the Arbitration appealed.
                      12   González Decl. ¶10. No proceedings have been commenced in Alberta for the
                      13   purpose of correcting or interpreting the Awards or to contest the validity of the
                      14   Awards. Id. The First Award and Corrected Interest Award (together, the
                      15   “Awards”) are therefore now final and binding. The amounts awarded are now due
                      16   and payable.2
                      17           Following payments made by Co-Respondents in the Arbitration, the current
                      18   amount outstanding and payable by Respondents Pelletier and Pelletier Holdings
                      19   under the First Award is CAN $23,928,767.50, and CAN $2,564,555.00 under the
                      20   Corrected Interest Award. In total, Respondents owe Petitioner CAN
                      21   $26,493,322.50 under the Awards. González Decl. ¶11.
                      22           To date, Respondents have failed to pay any amount pursuant to the Awards.
                      23   González Decl. ¶12.
                      24 //
                      25 //
                      26   2
                             On June 25, 2019, in addition to the First Award and the Corrected Interest Award, the Tribunal awarded
                      27   Petitioner costs in the amount of CAD $15,000,000 (“Costs Award”). Under the Costs Award,
                           Respondents are jointly and severally liable to pay Petitioner CAD $15,000,000. Petitioner is not
                      28   currently seeking recognition of the Cost Award, which is not yet final and binding. See González Decl.
H OGAN L OVEL LS US        Ex. I (6/25/2019 Cost Award).
       LLP
  ATTO RNEY S AT LAW       PETITION TO CONFIRM ARBITRATION
     LOS A NG EL ES                                                         - 11 -               CASE NO. ______________________
                           AWARD AND FOR ENTRY OF JUDGMENT
                 Case 3:19-cv-01263-MMA-BGS Document 1 Filed 07/09/19 PageID.12 Page 12 of 14



                       1         II.    ARGUMENT
                       2         The FAA provides that “[w]ithin three years after an arbitral award falling
                       3   under the Convention is made, any party to the arbitration may apply to any court
                       4   having jurisdiction under this chapter for an order confirming the award as against
                       5   any other party to the arbitration.” 9 U.S.C. § 207. Given that the Awards were
                       6   rendered on March 13, 2019 and May 22, 2019, this Petition to recognize and
                       7   enforce the Awards is timely.
                       8         Confirmation of the Awards are governed by the New York Convention,
                       9   implemented in Chapter 2 of the FAA, 9 U.S.C. § 201, et seq. The Awards are an
                      10   “arbitral award arising out of a legal relationship . . . which is considered as
                      11   commercial” and therefore fall squarely within the scope of the New York
                      12   Convention. See 9 U.S.C. § 202.
                      13         Pursuant to the New York Convention and the FAA, a district court’s role in
                      14   reviewing an arbitral award is strictly limited: “The court shall confirm the award
                      15   unless it finds one of the grounds for refusal or deferral of recognition or
                      16   enforcement of the award specified in the said Convention.” 9 U.S.C. § 207
                      17   (emphasis added). As the Ninth Circuit stated in Balen v. Holland America Line
                      18   Inc., 583 F.3d 647, 652 (9th Cir. 2009):
                      19                It is well-settled that “questions of arbitrability must be
                      20                addressed with a healthy regard for the federal policy
                                        favoring arbitration. [A]ny doubts concerning the scope
                      21                of arbitrable issues should be resolved in favor of
                      22                arbitration ....” (citations omitted).
                      23         In short, absent the existence of one of the specific grounds for refusal or
                      24   deferral enumerated in the New York Convention, an arbitral award must be
                      25   recognized and enforced. These grounds are contained in Article V of the New
                      26   York Convention:
                      27                1.   The parties to the [arbitration] agreement referred to
                      28                     in article II were, under the law applicable to them,
H OGAN L OVEL LS US
                                             under some incapacity, or the said agreement is not
       LLP
  ATTO RNEY S AT LAW       PETITION TO CONFIRM ARBITRATION
     LOS A NG EL ES                                                   - 12 -          CASE NO. ______________________
                           AWARD AND FOR ENTRY OF JUDGMENT
                 Case 3:19-cv-01263-MMA-BGS Document 1 Filed 07/09/19 PageID.13 Page 13 of 14



                       1                   valid under the law to which the parties have
                       2                   subjected it or, failing any indication thereon, under
                                           the law of the country where the award was made
                       3                   (Article V(1)(a));
                       4
                                      2.   The party against whom the award is invoked was
                       5                   not given proper notice of the appointment of the
                                           arbitrator or of the arbitration proceedings or was
                       6
                                           otherwise unable to present his case (Article
                       7                   V(1)(b));
                       8              3.   The award deals with a difference not contemplated
                       9                   by or not falling within the terms of the submission
                                           to arbitration, or it contains decisions on matters
                      10                   beyond the scope of the submission to arbitration,
                      11                   provided that, if the decisions on matters submitted
                                           to arbitration can be separated from those not so
                      12                   submitted, that part of the award which contains
                      13                   decisions on matters submitted to arbitration may be
                                           recognized and enforced (Article V(1)(c));
                      14
                                      4.   The composition of the arbitral authority or the
                      15
                                           arbitral procedure was not in accordance with the
                      16                   agreement of the parties, or, failing such agreement,
                      17                   was not in accordance with the law of the country
                                           where the arbitration took place (Article V(1)(d));
                      18
                                      5.   The award has not yet become binding on the parties,
                      19                   or has been set aside or suspended by a competent
                      20                   authority of the country in which, or under the law of
                                           which, that award was made (Article V(1)(e));
                      21
                      22              6.   The subject of the dispute cannot be settled by
                                           arbitration under the law of the State in which
                      23                   recognition and enforcement is requested (Article
                      24                   V(2)(a)); or

                      25              7.   The recognition or enforcement of the award would
                                           be contrary to the public policy of the State in which
                      26                   recognition and enforcement is requested (Article
                      27                   V(2)(b)).
                      28
H OGAN L OVEL LS US
       LLP
  ATTO RNEY S AT LAW       PETITION TO CONFIRM ARBITRATION
     LOS A NG EL ES                                              - 13 -          CASE NO. ______________________
                           AWARD AND FOR ENTRY OF JUDGMENT
                 Case 3:19-cv-01263-MMA-BGS Document 1 Filed 07/09/19 PageID.14 Page 14 of 14



                       1         Here, none of the grounds (above) for refusal to recognize or enforce an
                       2   arbitral award are present. Moreover, Respondents have failed to file a motion to
                       3   vacate the First Award within the timeframe specified in the FAA. See 9 U.S.C.
                       4   § 12. In light of the foregoing, the Awards should be confirmed in all respects so
                       5   that the Petitioner may seek enforcement of the Awards and immediately receive
                       6   the monetary sums it is entitled to receive.
                       7         III.   CONCLUSION
                       8         In accordance with the above, the Petitioner, Pacer Construction Holdings
                       9   Corporation, respectfully requests that the Court enter an Order pursuant to 9
                      10   U.S.C. § 207: (i) confirming and enforcing the Awards; (ii) entering judgment in
                      11   favor of the Petitioner and against the Respondents as provided for in the Awards;
                      12   (iii) awarding the Petitioner the costs of this proceeding; and (iv) retaining
                      13   jurisdiction over this matter until such time as the Respondents have fully complied
                      14   with the Awards.
                      15
                           Dated:    July 9, 2019                 Respectfully submitted by,
                      16
                                                                  HOGAN LOVELLS US LLP
                      17
                      18
                                                                  By: s/Michael L. Turrill
                      19                                             MICHAEL L. TURRILL
                                                                     LAURA M. GROEN
                      20
                                                                      Attorneys for Petitioner
                      21                                              Pacer Construction Holdings Corp.
                      22                                              Email: michael.turrill@hoganlovells.com
                                                                             laura.groen@hoganlovells.com
                      23
                      24
                      25
                      26
                      27
                      28
H OGAN L OVEL LS US
       LLP
  ATTO RNEY S AT LAW       PETITION TO CONFIRM ARBITRATION
     LOS A NG EL ES                                                 - 14 -           CASE NO. ______________________
                           AWARD AND FOR ENTRY OF JUDGMENT
